TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00623-CR




                                   Marcos Granados, Appellant

                                                  v.

                                   The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. C-1-CR-08-501615, HONORABLE MIKE DENTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After Marcos Granados perfected this appeal from a conviction for family violence

assault, the trial court granted his motion for new trial. We are advised that the State did not appeal

the order granting a new trial. This appeal is dismissed as moot.




                                               __________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed

Filed: November 18, 2009

Do Not Publish